Citation Nr: 0208704	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for tinea corpora, 
claimed as a skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which in pertinent part, denied claims of 
entitlement to service connection for a back disability and a 
skin disability.  The veteran subsequently perfected this 
appeal.

In October 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2. Available service medical records are negative for any 
treatment or complaints of a back injury and the medical 
evidence of record does not support a finding that any 
current back disability is related to an in-service back 
injury.

3. Available service medical records are negative for any 
treatment or complaints of a skin disability and there is 
no medical evidence relating the currently diagnosed tinea 
corpora to the veteran's active service.






CONCLUSIONS OF LAW

A back disability was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Tinea corpora, claimed as a skin disability, was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the March 1999 
rating decision, the May 1999 statement of the case (SOC), 
the June 1999 supplemental statement of the case (SSOC), the 
February 2000 SSOC, the June 2001 SSOC, the October 2001 SSOC 
and the January 2002 SSOC, of the laws and regulations 
pertaining to service connection.  The Board concludes that 
the discussions in the rating decision, the SOC, and the 
SSOC's, adequately informed the veteran of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)). In 
connection with his claims, the veteran reported receiving 
treatment at sick call while on active duty in 1990 and 1991.  
The veteran indicated he was assigned to the 1345th 
Transportation Company in Oklahoma City during his period of 
active duty.  He was last assigned to the 386th 
Transportation Company in Vicksburg, Mississippi.  

The active duty treatment reported by the veteran is not of 
record.  The Board notes that where denial of a veteran's 
claim rests, in part, on the government's inability to 
produce records that were once in its custody, an explanation 
of the reasonableness of the search conducted and why further 
efforts are not justified is required.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

Service medical records were forwarded by the National 
Personnel Records Center (NPRC) in May 1998, but on review 
appeared to be incomplete.  Thereafter, the RO requested the 
veteran's records from the State of Mississippi National 
Guard and was advised to send the request to information 
management.  In March 1999, a letter requesting records was 
sent to the Mississippi National Guard Information 
Management.  A subsequent response from the Mississippi 
National Guard Adjutant General's Office indicated they were 
unable to locate any records and suggested writing the Army 
Personnel Center.

Service medical records were again requested in October 1999 
and additional records were apparently received in July 2000.  
In February 2000, the RO contacted the 1345th Transportation 
Company in Oklahoma City and spoke with the records 
department.  A search of records from 1991 to the present 
failed to locate any records for the veteran.  In June 2001, 
NPRC responded that all service medical records were sent in 
May 1998 and any remaining in June 2000.  In March 2001, the 
veteran reported that he has attempted to obtain his records 
from different organizations and offices but has also been 
unsuccessful.  The Board sympathizes with the veteran.  
However, numerous attempts have failed to locate any 
additional records and any remaining records appear to be 
unavailable at this time.  

The veteran submitted a statement from Claiborne County 
Family Health Center indicating back treatment in 1995 and 
1997.  October 2000 correspondence from Claiborne indicates 
the veteran's records were damaged due to heavy rain.  In 
December 2000, the veteran was informed of this letter and 
that additional medical evidence was needed.  Various private 
and VA records were apparently submitted by the veteran and 
have been associated with the claims folder.
 
In March 2001, the veteran was notified of the enactment of 
the VCAA.  He was further informed of the evidence needed to 
substantiate his claim and of the evidence received.  
Additionally, the veteran was provided VA examinations in May 
2001 and August 2001.  A report of contact with the veteran 
dated in April 2002 indicates he has no additional evidence 
and asked that the claim be processed.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran's DD-214 and DD-215 indicate he served in 
Southwest Asia from December 26, 1990 to May 6, 1991.  
Available service medical records indicate that he was 
cleared for deployment on December 23, 1990.  The veteran 
underwent a redeployment examination in April 1991.  On the 
Report of Medical History, the veteran described his health 
as "excellent".  He denied any recurrent back pain or skin 
diseases.  On clinical evaluation, his spine and skin were 
determined to be normal and no defects were noted.  The 
veteran also underwent a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in April 1991.  
He reported that he did not have any disease or injuries 
while in the Southwest Asia region.  He specifically denied 
any rash, skin infection, or sores.

In September 1995, the veteran presented to The Street Clinic 
with complaints of low back pain related to a motor vehicle 
accident (MVA) 5 days prior.  Impression was muscle strain 
secondary to MVA.

X-rays of the lumbosacral spine taken by VA in April 1998 
were unremarkable.  There were no fractures or dislocation 
and no significant degenerative changes.

In May 1999, the veteran was seen in the VA health assessment 
clinic and reported a prior history of back pain and tinea.  
Outpatient pharmacy records indicate that the veteran was 
prescribed Clotrimazole to apply to his rash twice a day as 
needed.

A June 1999 statement from the Claiborne County Family Health 
Center indicates the veteran had low back pain and was 
treated with ibuprofen.  The statement further indicated that 
the veteran injured his back while in Saudi Arabia and that 
he visited the clinic in June 1995, September 1997, and 
October 1997.

In August 1999, the veteran presented to VA with complaints 
of recurrent low back pain.  He also complained that 
medication for his skin rash was ineffective.  The veteran 
reported an intermittent history of back trouble dating back 
to the Gulf War.  Impression included low back pain.

In May 2001, the veteran underwent a VA examination.  He 
reported injuring his back in 1990 after falling from the 
back of a truck and landing on his back.  He had immediate 
symptoms of muscle spasm and was placed on profile for 2 
weeks.  He reported intermittent back pain with increased 
frequency.  

On examination, there was no evidence of spasm.  Straight leg 
raising was negative bilaterally and there was no motor or 
sensory loss in the lower extremities.  Range of motion was 
as follows:  20 degrees of extension; 90 degrees of flexion; 
20 degrees of flexion bilaterally; and 20 degrees of 
rotation.  Impression was "[r]ecurrent lumbosacral muscle 
spasm, x-rays without evidence of disc disease or of 
degenerative arthritic changes."  Regarding the likelihood 
that his current back condition is related to an in-service 
injury, the examiner stated the following:

...the [veteran's] present recurrent 
symptoms are muscular in origin as was 
the case by history at the time of his 
initial injury while in the service.  
Without evidence of structural 
abnormalities related to the initial 
injury, it would be highly unlikely that 
his present symptoms are related to his 
in-service injuries.  

Regarding his claimed skin condition, the veteran reported 
the usual areas of problem are the chest and back.  The skin 
itches and becomes scaly.  At this time he did not have any 
evidence of a skin problem on his chest and back but had a 
similar patch on the posterior aspect of his left leg.  
Examination revealed an area of scaly reddened dermatitis 
approximately 2 inches in diameter that was consistent with 
tinea.  Impression was tinea corpora.  The examiner stated 
the veteran has a skin condition that is fungal in origin and 
would exhibit exacerbations at times of increased moisture, 
warmth, and darkness.  This condition is treatable with 
antifungal medications.

In August 2001, the veteran underwent a VA spine examination.  
The claims folder was reviewed.  The veteran reported that in 
December 1990, he fell off a truck and landed on his back.  
He was seen in the aid station and treated with light duty 
and Motrin.  Since then he has had intermittent episodes of 
low back pain and recently has had pain in the posterior 
aspect of the right calf associated with the back pain.  

On physical examination, the veteran was able to stand erect 
without pelvic obliquity or scoliosis.  Range of motion of 
the back was described as normal with flexion to 60 degrees, 
extension to 25 degrees, and lateral bending bilaterally to 
25 degrees.  Complaints of pain were noted with certain 
movements.  Straight leg raising caused low back pain at 90 
degrees bilaterally.  The examiner noted this is considered a 
negative test when it does not produce sciatica.  
Neurologically, deep tendon reflexes were active and equal in 
the knees and ankles bilaterally.  No motor weakness or 
sensory loss was detected.  X-rays of the lumbar spine were 
interpreted as normal.  MRI of the lumbar spine revealed 
changes indicative of minimal degenerative disc disease.  

Impression was "[m]inimal degenerative disc disease lumbar 
spine and lower thoracic spine.  The examiner further 
commented that:

Our present state of knowledge does not 
enable us to determine the exact cause of 
degenerative disc disease in a specific 
individual.  Many patients of this age 
will show evidence of degenerative disc 
disease as seen in this man.  Whether it 
is the result of this fall in 1990 or is 
simply the result of aging and the 
activities of daily living cannot be 
determined with any medical certainty.  

Records from New Health Chiropractic Center indicate that the 
veteran received chiropractic treatment related to his back 
from approximately July 2001 to September 2001.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
incurrence will be presumed for certain chronic diseases if 
manifest to a compensable degree within one year after 
separation from active service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

Medical evidence of record establishes that the veteran has a 
current back disability, most recently characterized as 
minimal degenerative disc disease of the lumbar spine and 
lower thoracic spine.  In order to establish service 
connection, however, the veteran's current disability must be 
related to his active military service.

The veteran contends that he injured his back when he fell 
off a truck during active duty and reports that he received 
treatment for this injury in a medical tent in the desert.  
The Board acknowledges that all service medical records may 
not be available.  Notwithstanding, the Board considers the 
redeployment examination of April 1991 to be extremely 
probative.  This examination was apparently conducted while 
the veteran was still in Southwest Asia and in close 
proximity to the time of the alleged back injury.  At that 
time, the veteran specifically denied any injury during his 
Southwest Asia deployment and also denied any recurrent back 
pain.  

Regarding treatment subsequent to release from active duty, 
the June 1999 statement from Claiborne Family Health Center 
reports the veteran received treatment in June 1995.  Records 
from this facility were apparently damaged and are not 
available for review.  The next treatment for low back pain 
was in September 1995 and this was reportedly related to a 
MVA. 

Even assuming the veteran did sustain a low back injury while 
on active duty, the evidence does not establish a nexus 
between the veteran's current disability and any such injury.  
X-rays subsequent to service did not indicate any 
abnormalities or significant degenerative changes and minimal 
degenerative disc disease was not diagnosed until August 
2001, approximately 10 years after the reported injury.  

The Board acknowledges the June 1999 statement from the 
Claiborne Family Health Center indicating the veteran injured 
his back in Saudi Arabia.  A rationale for this opinion was 
not provided and it is unclear whether this statement was 
based on the veteran's reported history or on a review of 
records.  The Board notes that a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, the VA opinions of record are against a finding of a 
nexus.  In May 2001, the examiner opined that without 
evidence of structural abnormality it would be highly 
unlikely that the veteran's muscular symptoms were related to 
his in-service injury.  In August 2001, another VA examiner 
indicated that it cannot be determined with medical certainty 
whether the veteran's degenerative disc disease is the result 
of a fall or the result of aging and the activities of daily 
living.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a back disability and the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

Medical evidence of record establishes that the veteran has a 
current diagnosis of tinea corpora.  The veteran contends he 
was treated for a skin rash while on active duty.  Available 
service medical records are negative for any complaints 
related to the skin and even assuming the veteran was 
treated, there is no evidence of a chronic skin disability.  
As discussed, the Board finds the April 1991 examination to 
be highly probative.  At that time, the veteran specifically 
denied any rash, skin infection or sores and no skin 
abnormalities were noted.  

On review of the record, the first medical evidence of 
treatment for skin problems subsequent to discharge from 
active duty is in May 1999 when the veteran reported a prior 
history of tinea.  Additionally, the record does not contain 
any medical evidence that the veteran's currently diagnosed 
tinea corpora is related to his active service. 

The Board is aware that the veteran served in the Persian 
Gulf.  The veteran has not claimed that his skin disorder is 
an undiagnosed illness that developed as a result of service 
in the Gulf.  Under certain circumstances, service incurrence 
may be presumed for an undiagnosed illness that is shown 
following such service.  38 C.F.R. § 3.317 (2001).  However, 
tinea corpora is a diagnosed disorder defined as "a well-
defined, scaling, macular eruption of dermatophytosis that 
frequently forms annular lesions and may appear on any part 
of the body."  Stedman's Medical Dictionary 1815 (26th ed.).  
A synonym for this disorder is "ringworm' of the body.  Id.  
Thus, the presumptive provisions regarding undiagnosed 
illness resulting from service in the Persian Gulf are not 
applicable to this claim.

As the preponderance of the evidence is against the claim for 
service connection for a skin disability, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for tinea corpora, claimed 
as a skin disability, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

